711 SA-1 04/11 SUPPLEMENT DATED APRIL 1, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2010 OF Templeton Developing Markets Trust Effective May 1, 2011, the Statement of Additional Information is amended as follows: The management fee breakpoint schedule under the “Management and Other Services – Management Fees" section beginning on page 23 is revised as follows: Management fees The Fund agrees to pay to the Manager a monthly fee in dollars, at the annual rate of the Fund’s daily net assets, as listed below, payable at the end of each calendar month: · 1.10% up to and including $1 billion; · 1.05% over $1 billion, up to and including $5 billion; · 1.00% over $5 billion, up to and including $10 billion; · 0.95% over $10 billion, up to and including $15 billion; · 0.90% over $15 billion, up to and including $20 billion; and · 0.85% over $20 billion. Please keep this supplement for future reference.
